Citation Nr: 0014285	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  99-01 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for knee disability.

2.  Entitlement to service connection for hearing loss 
disability.

3.  Entitlement to service connection for respiratory 
disability, claimed as a residual of smoking.

4.  Entitlement to a compensable rating for the residuals of 
surgery to repair a right inguinal hernia.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to March 
1969.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for knee 
disability is not plausible.

2.  The claim of entitlement to service connection for 
hearing loss disability is not plausible.

3.  The claim of entitlement to service connection for 
respiratory disability is not plausible.

4.  The service-connected status post right inguinal 
herniorrhaphy disability is manifested by an asymptomatic 
well-healed surgical scar, with nonrecurrence of the inguinal 
hernia.



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for knee 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim of entitlement to service connection for 
hearing loss disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The claim of entitlement to service connection for 
respiratory disability, claimed as result of smoking in 
service, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

4.  The criteria for a compensable rating for the residuals 
of surgery to repair a right inguinal hernia have not been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.114, Diagnostic Code 7338 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran seeks service connection for multiple 
disabilities.  Service connection connotes many factors, but 
basically, it means that the facts, shown by the evidence, 
establish that a particular disease or injury resulting in 
disability was incurred coincident with service in the Armed 
Forces, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  Continuity of symptomatology is required 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the 

claim.  38 C.F.R. § 3.303(b) (1999).  Even if the disease at 
issue is initially diagnosed after the veteran's discharge 
from service, service connection may still be granted, when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  For certain 
disabilities, such as arthritis, service connection may be 
presumed when that disability is shown to a degree of 10 
percent or more within one year of the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  

In order for a direct service connection claim to be well 
grounded, there must be competent evidence of current 
disability (a medical diagnosis), incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and a nexus between the inservice injury or disease and the 
current disability (medical evidence).  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997), Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  Where the determinative issue involves 
medical etiology, competent medical evidence that the claim 
is plausible or possible is required in order for the claim 
to be well grounded.  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  LeShore v. Brown, 8 
Vet. App. 406, 408 (1995); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  For the purpose of determining 
whether a claim is well grounded, the credibility of the 
evidence in support of the claim is presumed.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).

a.  The Knees

The service medical records are completely negative for any 
evidence of right knee disability.  They do show, however, 
that in August and September 1966 and in January 1969, the 
veteran was treated for complaints of left knee pain, 
variously diagnosed as sprain with effusion, strain, and 
traumatic synovitis.  Physical examination in January 1969 
revealed slight laxity of the lateral ligaments.  The veteran 
responded in the negative during his January 1969 service 
separation 

examination, when asked if he then had, or had ever had, a 
trick or locked knee.  The report of physical examination at 
that time showed that his lower extremities were normal.  

Although the veteran has recently been diagnosed with chronic 
bilateral knee disability, including degenerative joint 
disease, as on VA examination in June 1999, there is no 
competent evidence that it is in any way related to service.  
The only reports of such a relationship are offered by the 
veteran.  While he is qualified to report symptoms that are 
capable of lay observation, he is not qualified to render 
opinions which require medical expertise, such as the 
diagnosis or etiology of a particular disability.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Degenerative 
joint disease is synonymous with arthritis.  Greyzck v. West, 
12 Vet. App. 288, 291 (1999).  However, there is no 
demonstration by competent evidence of arthritis to a 
compensable degree within one year of separation from 
service.  Accordingly, there is no plausible basis for the 
claim of service connection; and, therefore, it must be 
denied.

b.  Hearing Loss Disability

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).  

In this case, the medical records dated in and after service 
are completely negative of any evidence of hearing loss 
disability.  Again the only reports of such come from the 
veteran; however, as noted above, he is not qualified to 
render medical opinions.  Accordingly, this portion of the 
claim is also not plausible and must be denied.


c.  Respiratory Disability

The evidence shows that in service, the veteran was treated 
on several occasions for coughs and colds.  However, there 
were no recorded complaints or clinical findings of chronic 
respiratory disability, and, at the time of his service 
separation examination, his lungs and chest were reported to 
be normal.  The results of his chest X-ray were also reported 
as normal.  There were no reported findings relative to 
smoking.

Chronic respiratory disability, primarily diagnosed as 
obstructive lung disease, bronchitis, and pneumonia, was 
initially clinically reported in the mid-1990's.  (See, e.g., 
VA treatment records, dated in July 1994 and in July 1996.)  
There is no competent evidence of a relationship between such 
disability and service.  Again, the only reports of such 
relationship come from the veteran; however, as noted 
previously, such reports are not sufficient to render the 
claim well grounded.  

The primary thrust of the veteran's contentions is that his 
respiratory disability is the result of his smoking which 
began in service.  Even if it is conceded the veteran smoked 
in service, the veteran still has to submit competent 
evidence of a relationship between the smoking in service and 
the current respiratory disability.  In this regard, the 
possible effect of smoking before or after service must be 
taken in consideration.  The veteran has reported he smoked 
for more than 25 years after service.  Moreover, there has 
been no demonstration by competent evidence that smoking in 
service led to nicotine dependence and that such dependence 
led to current respiratory disability.  In this case, there 
is no competent evidence of such dependence.  Thus, there is 
no plausible basis to conclude that any smoking the veteran 
may have done in service led to current respiratory 
disability.

d.  Duty to Notify

Although VA has no statutory duty to further assist the 
veteran with a claim which is not well grounded, the Court 
has held that VA may, nonetheless, have a duty to inform the 
veteran of the evidence necessary to render the claim well 
grounded.  Robinette v. Brown, 8 Vet. App. 69 (1995).  In 
this case, however, VA has already provided such information 
in evidence requests to the veteran, in the Statement of the 
Case (SOC), and in a Supplemental Statement of the Case 
(SSOC).  Moreover, the veteran has not cited any outstanding 
evidence which could support any of the foregoing claims.  
Consequently, the Board is of the opinion that there is no 
need to further inform the veteran of the evidence necessary 
to render any of those claims well grounded.

II.  Increased Rating

Finally, the veteran seeks entitlement to a compensable 
evaluation for the service-connected residuals of surgery to 
repair a right inguinal hernia.  Unlike the foregoing, the 
Board finds that this portion of the veteran's claim is 
plausible and thus well grounded within the meaning of 38 
U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. App. 
629 (1992) (a claim of entitlement to an increased evaluation 
for a service-connected disability generally is a well-
grounded claim). 

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the diagnostic codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of 

record is not adequate for rating purposes.  Moreover, the 
Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition 
of remote clinical histories and findings pertaining to the 
disability. 

An inguinal hernia is rated in accordance with 38 C.F.R. 
§ 4.114, Diagnostic Code 7338.  A noncompensable rating is 
warranted for a small, reducible hernia, or one without true 
hernia protrusion, or one that is remediable and has not been 
operated on.  A 10 percent rating is warranted for a 
postoperative, recurrent hernia that is readily reducible and 
well supported by a truss or belt.  A 30 percent rating is 
warranted for a small, recurrent, postoperative hernia, or an 
unoperated irremediable hernia, that is not supported by a 
truss, or not readily reducible. A 60 percent evaluation is 
warranted for a large, recurrent, postoperative hernia, which 
is not well supported under ordinary conditions and not 
readily reducible, when considered inoperable.  

The RO's July 1998 decision on appeal granted service 
connection for the residuals of surgery to repair a right 
inguinal hernia, rated noncompensable effective from November 
1997.  As held in AB v. Brown, 6 Vet. App. 35, 38 (1993), 
"on a claim for an original or an increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation."  When an initial 
rating award is at issue, a practice known as "staged" 
ratings may apply.  That is, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

The service medical records show that in August 1967, the 
veteran underwent hernioplasty to correct a large, right 
inguinal hernia.  During his service separation examination, 
it was noted that there had been no complications from that 
surgery.

Although the veteran asserts a compensable evaluation is 
justified for the service-connected residuals of his hernia 
surgery, the evidence shows that the disability at issue is 
manifested by no more than an asymptomatic well-healed scar.  
There is 

absolutely no evidence of any recurrence of the hernia or any 
evidence of a need for support by a truss or belt.  (See 
report of VA examination, performed in January 1998.)  As the 
status of the disability has remained unchanged since 
November 1997, there is no basis for the assignment of staged 
ratings noted in Fenderson.

The Board has considered the possibility of referring this 
case to the Director of the VA Compensation and Pension 
Service for possible approval of an extraschedular rating for 
his service-connected disability; however, the evidence does 
not show such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).  Notably, there 
is no documentation of work missed by the veteran or of 
termination from employment due to his service-connected 
residuals of hernia surgery.  Moreover, there is no evidence 
that he has required frequent hospitalization for that 
disability.  In essence, the record shows that the 
manifestations of that disability are those contemplated by 
the current evaluation.  It must be emphasized that 
disability ratings are not job-specific.  They represent as 
far as can practicably be determined the average impairment 
in earning capacity as a result of diseases or injuries 
encountered incident to military service.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  Absent 
evidence to the contrary, the Board finds no reason for 
referral of this case to the Director of VA Compensation and 
Pension purposes for a rating outside the regular schedular 
criteria.


ORDER

Entitlement to service connection for knee disability is 
denied.

Entitlement to service connection for hearing loss disability 
is denied.

Entitlement to service connection for respiratory disability, 
claimed as a residual of smoking, is denied.

Entitlement to a compensable rating for the residuals of 
surgery to repair a right inguinal hernia is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

